DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kryzpow et al. US Patent 8,019,402 (hereinafter Kryzpow) in view of Caprio et al. US Publication 2013/0018251 (hereinafter Caprio) in view of Palti US Publication 2009/0076366 (hereinafter Palti) and in further view of Matsen US Patent 8,938303 (hereinafter Matsen). 
Regarding claim 1, Kryzpow discloses a conforming patient contact (Figure 3), comprising: a first side having a plurality of patient contact elements (Figures 3-4 where the first side is the side with contact elements in contact with skin, bottom side of Figure 4), wherein each patient contact element moves independently from each other patient contact element (at element 42 which runs along track 50, see Figures 3-4): a second side, opposite the first side, having one or more conductive traces and each conductive trace makes electrical contact with one of the plurality of patient contact elements so that patient contact conforms to a body surface of a patient when the patient contact is placed on the body surface of the patient (element 50 provides connection to a conductive trace 44, see Figures 3-4); a spine coupled to the second side (either of the top three layers shown in Figure 4 can act as a spine running down a vertical direction 
Caprio teaches an ECG monitoring device that utilizes at least that many patient contact elements (Figure 3A patient contact elements 340 where the figure shows ten horizontal rows and six vertical columns of patient contact elements). Caprio additionally teaches that each patient contact element (340) is separated from another patient contact element (340) in the array (Figure 3A) by at least a small horizontal gap and a vertical gap (elements 340 are spaced from each other as claimed as evidenced by Figure 3A). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional patient contact elements as taught by Caprio with the device of Kryzpow in order to increase reliability of results as well as allow for more extensive cardiac monitoring (with more leads the health care provider can additionally monitor the heart for muscle damage or blockages simultaneously). 

Once the skilled artisan added electrode to the system of Kryzpow the logical location for those patient contacts would have led to having at least two electrodes on each arm on either side of the spine. With that said, Matsen teaches a therapeutic device that includes two patient contact elements on each arm on either side of the spine (Figures 2-3 contact elements 30 with spine 24 includes arms on each side totaling four arms). It would have been obvious to the skilled artisan before the effective filing date to utilize the location of the patient contact elements on the arms as taught by Matsen with the device/arms of Kryzpow as predictable results would have ensued (equal distribution of the patient contact elements across the device; this is also in light of the increased patient contact element count mentioned by Caprio above).
Regarding claim 2, Kryzpow discloses that the spine flexes the plurality of patient contact elements in an arc to better conform to a body surface of a patient (Figure 3, 
Regarding claim 3, Kryzpow is silent on the specifics of a spine spring. Caprio teaches a sensor device with flexible joints that includes a spine (element 311) a spine spring running down a center region of the second side (elements 320 shown in Figure 3A) and wherein each of the one or more arms connected to the spine spring (arms 315) wherein the spine spring and the one or more spring arms flex in different directions ([0023], elements 320 where the springs flex and move as the patient does). It would have been obvious to the skilled artisan before the effective filing date to utilize the spine springs as taught by Caprio with the device of Kryzpow in order to allow for increased conformability to the patient during use as well as aid in maintain good contact with the skin.
Regarding claim 7, Kryzpow discloses that the patient contact is capable of being placed on a body of a patient (Figure 3).
Regarding claim 8, Kryzpow discloses that the body of the patient is one of a torso of the patient, a limb of the patient and a head of the patient (Figure 3).
Regarding claim 9, Kryzpow discloses that each of the one or more patient contact elements has a predetermined size (Figures 6A-11, which shows patient contacts of a predetermined size).
Regarding claims 10 and 13, Kryzpow still teaches utilizing sensors above, but this is based on the interpretation of what a sensor can entail, not what the Applicant intended form the original disclosure. Kryzpow is silent on including sensors based on what the Applicant believes a sensor to be. Palti teaches a monitoring device that 
Regarding claim 11, Kryzpow discloses that at least one of the patient contact elements is a sensor (electrodes are considered to be sensors, see claim 1).
Regarding claim 12, Kryzpow discloses that the sensor is one of an active sensor and a passive sensor (electrodes are considered to be passive sensors, claim 1).
Regarding claim 14, Kryzpow discloses that at least one of the patient contact elements is an electrode (Claim 1).
Regarding claim 15, Kryzpow discloses that the patient contact elements further comprise at least two electrodes and at least two sensors (as sensors are not defined in this claim of dependencies a sensor is a larger class which can include electrodes within a subclass, there are at least four electrodes present, see Figure 3; to overcome this art the explicit type of sensor would need to be claimed, i.e. pulse, temperature, glucose, etc.).

Regarding claim 17, Kryzpow discloses that each of the one or more patient contact elements are spaced apart from each other to allow the conforming patient contact to flex and conform to a contour of the body surface (Figure 3, where the contact elements are located at elements 42; they are on the underside and not shown in the figure specifically, Figure 6A-11 show more detail on the contacts themselves).
Regarding claim 18, Kryzpow discloses a method for attaching a patient contact to a patient, the method comprising: providing a patient contact having a first side having a plurality of patient contact elements (Figure 3, and as mentioned above in rejected claim 1), wherein each patient contact element moves independently from each other patient contact element (as mentioned above), a second side, opposite the first side, having one or more conductive traces and each conductive trace makes electrical contact with one of the plurality of patient contact elements (as mentioned above), a spine coupled to the second side (as mentioned above), at least two patient contact elements arrayed left of the spine and at least two patient contact elements arrayed right of the spine and one or more arms perpendicularly connected to the spine (as mentioned above), each arm being connected to at least two horizontally aligned patient contact elements (as mentioned above); and placing the patient contact on a body of a patient (see Figure 3), but is silent on there being a larger array including at least three horizontal rows and at least three vertical rows of patient contact elements with at least two vertical columns on each side of the spine along the arms.

With the increase in patient contact count Kryzpow would require additional arms extending from the spine to house them all. Palti teaches a sensing device that includes a spine and three sets of horizontally oriented arms extending from a spine (Figure 2 spine 24, patient contact elements 20, and six arms in total extending from the spine). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional set of horizontal arms as taught by Palti with the device of Kryzpow and contact element count of Caprio as predictable results would have ensued (increased contact element carrying capacity affording a device as detailed by Kryzpow to physically house the increased number of electrodes as rendered obvious above by Caprio).  
Once the skilled artisan added electrode to the system of Kryzpow the logical location for those patient contacts would have led to having at least two electrodes on 
Regarding claim 19, Kryzpow discloses that placing the patient contact further comprises placing one or more patient contacts at a location on the body of the patient (Figure 3, which shows placement on a torso).
Regarding claim 20, Kryzpow discloses that the location on the body of the patient is one of a torso of the patient, a limb of the patient and a head of the patient (Figure 3, which shows a torso).
Regarding claim 21, Kryzpow discloses delivering, using the patient contact, a treatment to the patient (the electrodes are fully capable of stimulating tissue without additional structural modification, see also column 2).
Regarding claim 22, Kryzpow discloses that the spine is affixed to a plurality of vertically aligned patient contact elements (Figure 3, where the contacts can be in a vertical alignment as they are capable of being located anywhere along the path 50).
Regarding claim 23, Kryzpow discloses that the plurality of patient contact elements further comprises a rectangular array of patient contact elements (Figure 3, 
Regarding claim 24, Kryzpow discloses that the spine is affixed to a plurality of vertically aligned patient contact elements at an axis of the rectangular array of patient contact elements (Figure 3, where the spine is in the center acting as an axis from which the arms branch off from).
Regarding claim 25, Kryzpow discloses that each arm of the spine is connected to a different one of the horizontal rows of patient contact elements (Figure 3 which shows that each of the four shown arms includes a horizontal orientation and associated patient contact elements).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kryzpow in view of Caprio, Palti, and Matsen, as applied to claim 1, and in further view of Huldt US Publication 2009/0326400 (hereinafter Huldt). 
Regarding claims 4-5, Kryzpow discloses a second side but is silent on there being actuators coupled to the second side. Huldt teaches a plurality of actuators coupled to the second side, wherein each passive actuator positions each of the one or more patient contact elements to better conform to a body surface of a patient (Figure 2, which shows a spring acting as a passive actuator that biases the electrode 105 towards the skin of a patient). It would have been obvious to the skilled artisan before the effective filing date to utilize the actuator of Huldt with the device of Kryzpow in order to provide constant contact between the electrode and the skin of a patient.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kryzpow in view of Caprio, Palti, and Matsen, as applied to claim 1, and in further view of Yamashita US Publication 2012/0136233 (hereinafter Yamashita).
Regarding claims 4-6, Kryzpow is silent on there being an actuator. Yamashita teaches a monitoring device that includes electrodes that are biased towards the skin of a user via an active actuator that further comprises a processor and a sensor wherein the processor controls the actuation of the actuator and the sensor provides active feedback to the processor of the actuation of the actuator ([0021]-[0023], Figures 8-9, elements 24-27, 40 and 104). It would have been obvious to the skilled artisan before the effective filing date to utilize an actuator as taught by Yamashita with the device of Kryzpow in order to aid in providing better contact with the skin of a patient (Yamashita [0023]).
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. The Applicant is arguing more narrowly than what is presently claimed. Claiming that the patient contact elements are separate from each other by a gap in both horizontal and vertical directions appears to still be taught by Caprio, Matsen, and Palti all of whom show contacts that are spaced from each other by a gap. If there was no gap between them the contacts would not be able to function as disclosed. Having the same spacing/gaps vertically and horizontally is not presently required by the claim, just simply that there is a space or gap between the elements. Even if that were the intent behind the amendment, Palti and Madsen include equal spacing between the contacts in the array.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794